Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 27-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl et al. (2017/0168290) in view of Yamagiwa et al. (2015/0234263).
 	Regarding claim 19, Ohl discloses a light source scanner (Fig. 2-4) comprising a laser diode 120.  Ohl teaches that the light source scanner can be used in a projector (para. 2, and para. 17, last sentence).  Yamagiwa, from the similar field of endeavor, discloses a projector showing a MEMS scanning mirror (32).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the light source and mirror 31 of Yamagiwa with the light source scanner of Ohl to perform the well known functions as claimed.  
	Regarding claim 20, the combination of Ohl and Yamagiwa meets “a scan frequency of the light source scanner is higher than a scan frequency of the MEMS scanning mirror” as claimed since the horizontal scanning frequency is higher 
	Regarding claim 21, Yamagiwa discloses that the laser projection device further comprises a scanning signal synchronizing module, and the scanning signal synchronizing module sends a driving signal to the light source scanner and the MEMS scanning mirror respectively, the light source scanner and the MEMS scanning mirror are controlled synchronously to generate a raster scan pattern (note display control portion 23).
	Regarding claim 22, Ohl or Yamagiwa does not disclose that the scan frequency of the light source scanner is equal to or greater than 20kHz, the scan frequency of the MEMS scanning mirror is in the range of 60Hz-120Hz.  However, horizontal scanning frequency and vertical scanning frequency are inherently part of the projector in Yamagiwa.  These scanning frequencies can be in any value in order to be able to handle different kinds of video formats.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the vertical and horizontal scanning frequencies of the projector so that different video formats could be displayed.
	Regarding claim 23, Ohl dislcoses that the laser projection device further comprises an optical lens module disposed on a laser beam path, and the optical lens module is used to converge and trim the laser beam, the optical lens module is disposed between the light source scanner and the MEMS scanning mirror or disposed between the MEMS scanning mirror and the predetermined area (note lens 130 and para. 5).   

	Regarding claim 27, the combination of Ohl and Yamagiwa discloses that the laser projection device further comprises a micro laser diode driving module, wherein the micro laser diode driving module drives the micro laser diodes independently.	
	Regarding claim 28, see rejection to claim 19.
	Regarding claim 29, see Ohl, para. 2.
	Regarding claims 30-34, and 37, see similar rejections as set forth above. 

3.	Claims 25, 26, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl et al. (2017/0168290) in view of Yamagiwa et al. (2015/0234263), further in view of Wang et al. (2020/0241407).
	Regarding claims 25 and 35, Ohl and Yamagiwa together disclose that the light source scanner and the MEMS scanning mirror each are set as a single-axis driving structure; except
the light source scanner further comprises a substrate and a piezoelectric actuator, the piezoelectric actuator is disposed on the substrate, the micro laser diodes are disposed on an upper surface of the piezoelectric actuator, the micro laser diodes comprises a red micro laser diode, a green micro laser diode and a blue micro laser diode, and the micro laser diodes are packaged on a surface of the piezoelectric actuator by wire bonding or flip-chip and the electrodes of the micro laser diodes are electrically connected to the electrical pads or paths of the piezoelectric actuator, and the electrical pads or paths are formed by evaporation or sputtering.

	Regarding claims 26 and 36, the combination of Ohl, Yamagiwa, and Wang meets the laser beams emitted by the micro laser diodes are perpendicular to a lengthwise direction of the piezoelectric actuator and located in the first plane, the MEMS scanning mirror is disposed perpendicular to the lengthwise direction of the piezoelectric actuator, and the laser beams are finally reflected to the predetermined area in the lengthwise direction of the piezoelectric actuator to form a projection image; or, the laser beams emitted by the micro laser diodes are emitted in the lengthwise direction of the piezoelectric actuator and located in the first plane, the MEMS scanning mirror is disposed in the lengthwise direction of the piezoelectric actuator, and the laser beams are finally reflected to the predetermined area perpendicular to the lengthwise direction of the piezoelectric actuator to form a projection image as claimed.  It should be noted that the orientation of laser diodes placed on top of the actuator in Wang can be faced to different directions.  For instance, the beams emitted by the diodes can be perpendicular to the surface 301 or parallel.  The placement would have been a matter of obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422